Citation Nr: 9906170	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  97-07 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for left otitis 
media, status post mastoiditis with vertigo and tinnitus, 
currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for anxiety reaction 
secondary to service connected otitis media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his son, Dr. Llona Sanchez



ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1951 to 
October 1953.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a January 1997 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

The appellant is at the maximum schedular evaluation for left 
otitis media, status post mastoiditis with vertigo and 
tinnitus rated analogous to labyrinthitis.


CONCLUSION OF LAW

The claim for an increased evaluation for left otitis media, 
status post mastoiditis with vertigo and tinnitus is not well 
grounded. 38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant filed a claim for an increased rating for his 
service connected left otitis media, status post mastoiditis 
with vertigo and tinnitus.  Both in testimony and statements 
submitted in support of the claim, the appellant and his 
representative contended that his disability warranted a 30 
percent evaluation and requested that he be rated under the 
Diagnostic Code for labyrinthitis.

In an August 1997 rating decision, the RO increased his 
evaluation to 30 percent, finding that the predominant 
symptom was the appellant's vertigo which warranted a higher 
disability evaluation analogous to labyrinthitis under the 
Diagnostic Code 6299-6204.  This is the maximum evaluation 
under this Diagnostic Code.

Based on the evidence of record, the Board finds no basis 
upon which to consider this disability under any other 
Diagnostic Codes.  Any preliminary diagnoses of Meniere's 
syndrome were ruled out by further testing.  The award as of 
the August 1997 rating decision demonstrates a complete grant 
of the benefits sought on appeal.  In Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995), the Court of Veterans Appeals 
stated that when a claimant is seeking an increased 
evaluation, the claim is well grounded as long as the rating 
schedule provides for a higher evaluation.  Without evidence 
of symptoms consistent with moderate or severe Meniere's 
syndrome, there is no provision for a higher evaluation for 
this disability.  Here, the appellant is at the maximum 
schedular evaluation for his ear disability and thus his 
claim is not well grounded and must be denied.  A further 
discussion of the facts would serve no useful purpose, since 
there is no legal, "actual or potential" entitlement to an 
increased evaluation for otitis media, status post 
mastoiditis with vertigo and tinnitus.  Mintz v. Brown, 6 
Vet. App. 277, 283 (1994).  Equally important is the fact 
that the veteran sought a 30 percent evaluation and the 
specific benefit sought was granted.


ORDER

An increased evaluation for left otitis media, status post 
mastoiditis with vertigo and tinnitus is denied.



REMAND

The Board denied service connection for a nervous disorder in 
January 1979.  The Board denied service connection for a 
psychiatric disorder in October 1985.  Neither of these two 
decisions was appealed and they became final.  However, upon 
review of both, the Board finds that service connection was 
denied on a direct basis, and consideration of a claim for a 
psychiatric disorder secondary to a service connected ear 
disability was not undertaken by the Board.

In an April 1996 rating decision, service connection for 
anxiety with vertigo and tinnitus as secondary to service 
connected hearing loss in the left ear was denied as not well 
grounded.  The private medical opinion that purported to make 
a connection between the two disabilities was said to be pure 
speculation on the doctor's behalf, beyond his field of 
expertise and unsupported by any medical treatise.

In the January 1997 rating decision on appeal, the RO found 
the claim for service connection for an anxiety reaction as 
secondary to service connected otitis media not well 
grounded.  In an August 1997 Supplemental Statement of the 
Case, the RO noted that service connection for the anxiety 
reaction has previously been considered as a secondary claim 
and denied on two previous occasions by the Board.  The claim 
was considered in the Supplemental Statement of the Case as 
if it was final and new and material evidence was not of 
record.

The Board has reviewed all previous decisions, and finds that 
the claim for service connection for an anxiety reaction as 
secondary to service connected otitis media was a new claim 
not previously examined by the RO.  Service connection for 
otitis media and hearing loss have been rated separately.  
Although the January 1997 considered the claim on a de novo 
basis, the Supplemental Statement of the Case in August 1997 
denied the claim under the more stringent requirements 
applicable to final claims.

The Board notes that the RO indicated in the January 1997 
rating decision that the claim for anxiety reaction secondary 
to the ear disability was not well grounded.  The appellant 
carries a current competent psychiatric diagnosis.  The 
claims folder contains the November 1982, August 1995, and 
April 1997 statements of Dr. Llona Sanchez, a treating 
psychiatrist, that the anxiety reaction is related by a 
clearly traceable chain of causative factors to the service 
connected otitis and hearing loss.  The folder also contains 
the opinion of the examining VA physician in November 1996 
that a chronic depressive disorder appeared to have started 
shortly after the mastoid operation in 1977.  The appellant 
is service connected for the residuals of that operation.  
There is competent evidence of a current disability 
proximally related in some manner to a service connected 
disability, therefore, the claim has met the threshold 
requirement of a well grounded claim.  Any statement by the 
RO that a medical opinion is unsupported by a medical 
treatise or is outside the doctor's expertise is for 
consideration on the merits and has no bearing as to the 
threshold issue of well groundedness.

The December 1998 opinion furnished at the Board's request by 
a specialist in the field concluded that there was not enough 
evidence to say that a back problem or cerebral atrophy 
existed.  There was no clear evidence to prove that the left 
ear problems had caused psychiatric problems.  The case was 
said to benefit from a current magnetic resonance imaging 
scan of the head.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should schedule a magnetic 
resonance imaging scan of the appellant's 
brain and obtain a written interpretation 
report.  The interpreter should be given 
a copy of the September 29, 1980 
tomography report that indicated early 
cerebral atrophy.  The interpreter should 
address the following inquiries of the 
Board:

a) whether or not the magnetic resonance 
imaging scan indicates the presence of 
cerebral atrophy.

b) comment on the findings of the 
September 1980 report.

c) if a brain abnormality is diagnosed, 
indicate whether chronic otitis or 
mastoiditis was a likely causative 
factor.

d) if a brain abnormality is diagnosed, 
indicate whether an anxiety disorder can 
be attributed to it.

2.  The General Counsel, in representing 
VA before the Court of Veteran's Appeals, 
has noted that the RO has duties.  
Pursuant to 38 C.F.R. § 3.655, when a 
claimant fails to report for an 
examination in scheduled in conjunction 
with an original compensation claim, the 
claim shall be rated based on the 
evidence of record.  When the claimant 
pursuing an original, reopened or claim 
for an increase without good cause fails 
to report for examination, the claim will 
be denied.  However, the Secretary must 
show a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The RO must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  The Remand serves as 
notice of the regulation.

3.  After development is completed, the 
RO should review the claim and prepare a 
Supplemental Statement of the Case that:

a) establishes that the appellant has 
submitted a well grounded claim for 
service connection for an anxiety 
reaction as secondary to his service 
connected otitis media with vertigo and 
tinnitus.

b) establishes that the rules regarding 
finality are not applicable to this claim 
and addresses this issue on a de novo 
basis.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant is free to submit additional evidence or argument 
on remand.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

- 7 -


- 1 -


